DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021(1), 11/30/2021(2), 11/30/2021(3), 11/30/2021(4), 11/30/2021(5) and 11/30/2021(6) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or otherwise render obvious a method of assembling a gear system for a gas turbine engine comprising the steps of: providing a unitary carrier defining a central axis, wherein the unitary carrier includes a pair of axially spaced apart side walls and circumferentially spaced mounts, at least one of the walls defines a central opening, the mounts are circumferentially spaced about the carrier at a distance that is less than a width of a sun gear and a plurality of intermediate gears to establish circumferentially spaced apart peripheral openings at an outer circumference of the carrier, and curved walls of adjacent pairs of the mounts establish gear pockets extending radially from the central opening to the respective peripheral openings at the outer circumference of the carrier relative to the central axis, and; positioning baffles between the side walls of the unitary carrier such that an end of each of the baffles abuts a respective one of mounts, wherein each of the baffles includes a curved surface that defines a respective one of the gear pockets; inserting the plurality of intermediate gears through the central opening, and then moving the intermediate gears radially outwardly relative to the central axis into the respective gear pockets and through the respective peripheral openings at the outer circumference of the carrier; inserting the sun gear through the central opening; moving the intermediate gears radially inwardly relative to the central axis to engage the sun gear; coupling a propulsor shaft to the carrier such that the propulsor shaft and the intermediate gears are rotatable about the central axis, including attaching a torque frame to the carrier such that the torque frame interconnects the carrier and the propulsor shaft; wherein the torque frame includes a plurality of axially extending fingers received within slots defined by an axially forward one of the walls of the carrier, at circumferentially intermediate locations of the intermediate gears relative to the central axis; 18100422US03; 67097-3722PUS3 placing first and second ring gear halves of a ring gear onto an outer periphery of the intermediate gears to engage the intermediate gears; moving pins into radially inwardly extending apertures in the outer circumference of the carrier to lock the fingers within the slots subsequent to placing the first ring gear half onto the outer periphery of the intermediate gears; fixedly attaching the ring gear to an engine static structure subsequent to the placing step; and securing the propulsor shaft to a propulsor hub that supports a plurality of blades, as claimed in claim 1.
The prior art of record does not disclose or otherwise render obvious a gas turbine engine comprising: a propulsor section including a propulsor having a propulsor hub that carries a plurality of blades, and a propulsor shaft coupled to the propulsor hub; a compressor section including a first compressor and a second compressor; a turbine section including a first turbine and a second turbine; and a gear system, wherein the second turbine drives the propulsor through the gear system, and the gear system comprises: a sun gear, a ring gear, and a plurality of intermediate gears; a unitary carrier defining a central axis and includes a pair of axially spaced apart side walls and axially extending circumferentially spaced mounts that connect the side walls, wherein at least one of the side walls defines a central opening, the mounts are circumferentially spaced about the carrier at a distance that is less than a width of the sun gear and the intermediate gears to establish circumferentially spaced peripheral openings at an outer circumference of the carrier, and internal surfaces of circumferentially spaced curved walls of the mounts define gear pockets that extend away from the central opening; baffles arranged between the side walls of the carrier such that an end of each of the baffles abuts a respective one of mounts, wherein each of the baffles includes a curved surface that defines a respective one of the gear pockets; wherein the intermediate gears are dimensioned to be received through the central opening and secured in the respective gear pockets, with the intermediate gears having teeth engaged with teeth of the sun gear received in the central opening; wherein the ring gear includes a first ring gear half and a second ring gear half on an outer periphery of the intermediate gears such that the first ring gear half and the second ring gear half engage the teeth of the intermediate gears; 23100422US03; 67097-3722PUS3 a torque frame interconnecting the carrier and the propulsor shaft such that the propulsor shaft and the intermediate gears are rotatable about the central axis; and wherein the torque frame includes a plurality of axially extending fingers received within slots defined by an axially forward one of the side walls of the carrier relative to an engine longitudinal axis, at circumferentially intermediate locations of the intermediate gears relative to the central axis, and pins received in apertures in the outer circumference of the carrier such that the pins lock the fingers within the slots, with the ring gear received radially outwardly of the apertures relative to the central axis, as claimed in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655